IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                            No. 00-50584
                        Conference Calendar



CAROL JOHNENE MORRIS,

                                          Plaintiff-Appellant,

versus

LINDA MOTEN, Warden; BONNIE RUCKER, Assistant
Warden; NFN MILLER, Major; PAT RILEY; SUSAN BAUER,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-99-CV-371
                       --------------------
                         October 17, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Carol Johnene Morris, Texas prisoner #488243, moves for

leave to proceed in forma pauperis (IFP) and challenges the

district court’s dismissal of her civil-rights action pursuant to

28 U.S.C. § 1915(g), which provides that prisoners who have had

three or more civil actions dismissed as frivolous or for failure

to state a claim may not proceed in IFP in any future civil

actions or appeals unless they are “under imminent danger of

serious physical injury.”   § 1915(g).   Morris contends that she

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50584
                                -2-

made a showing in the district court that she was in imminent

danger of serious physical injury by alleging that she had

suffered emotional trauma, a back injury, and high blood pressure

because of being transferred from one prison unit to another.

She argues that the district court’s motion imposing appellate

fees pursuant to § 1915(b) is inconsistent with the bad-faith

certification.

     Morris does not challenge the district court’s finding of

three “strikes” for purposes of § 1915(g).   She has abandoned any

such contention for appeal.   In re Mun. Bond Reporting Antitrust

Litig., 672 F.2d 436, 439 n.6 (5th Cir. 1982).   Morris has not

shown that the injuries she alleges she suffered have placed her

in any imminent danger.   Morris is barred by § 1915(g) from

proceeding IFP in this court, and she has failed to demonstrate

that the district court erred by certifying that her appeal was

taken in bad faith.

     Morris’s contention that the § 1915(b) assessment order is

inconsistent with the certification that her appeal was taken in

bad faith lacks a factual basis –- that order was to take effect

only upon Morris’s challenge to the certification.   Morris’s

motion for leave to proceed IFP therefore is denied and her

appeal is dismissed.   Baugh v. Taylor, 117 F.3d 197, 202 (5th

Cir. 1997).

     IFP DENIED.   APPEAL DISMISSED.